 GLOVER PACKING CO.547Glover Packing CompanyandAmalgamated MeatCutters&Butcher Workmen of North America, Lo-cal 391,AFL-CIO. Case 28-CA-2160June 24, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDY(d)Granting its employees economic benefits with-out first giving notice, and an opportunity to bargain,to the Amalgamated Meat Cutters & Butcher Work-men of North America, Local 391, AFL-CIO, as cer-tified bargaining representative of its employees.2. Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXOn March 29, 1971, Trial Examiner Martin S. Ben-nett issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengagingin certain unfair labor practices alleged in thecomplaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended that such allegations be dismissed.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed cross-exceptions and an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions, cross-exceptions,and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as modified below, and hereby or-ders that Respondent, Glover Packing Company, Ros-well,New Mexico, its officers,agents,successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order, as so modified:1.Substitute the following sentence for section 1(d)of the Trial Examiner's recommended Order:The Trial Examiner, in the "Order" section of his Decision, recom-mended,inter aha,that Respondent be ordered to cease and desist fromgranting its employees economic benefits at a time when a labor orgamza-tion is seeking to represent them. As the Charging Party was certified by theBoard on June22, 1970,as the exclusive collective-bargaining representa-tive of Respondent's employees in the appropriate unit, we have modifiedthe recommended Order to reflect this factNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminate againstemployees because they have presented grievancesor engaged in protected concerted activities underthe National Labor Relations Act.WE WILL make whole John Clements for anyloss of pay suffered by reason of our discriminationagainst him.WE WILL withdraw and withhold all recogni-tion from and completely disestablish Improve-ment Committee of Glover Packing Company, orany successor thereto, as the representative of anyof our employees for the purpose of dealing withrespect to grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions ofwork.WE WILL NOT create a labor organization toavoid bargaining with a labor organization dulyselected by our employees.WE WILL NOT grant our employees economicbenefits without first giving notice, and an oppor-tunity to bargain, to the Amalgamated Meat Cut-ters & Butcher Workmen of North America, Lo-cal 391, AFL-CIO, as the certified bargainingrepresentative of our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights guaranteed under Section 7 ofthe Act.GLOVER PACKINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.191 NLRB No. 102 548DECISIONSOF NATIONALLABOR RELATIONS BOARDAny questionsconcerningthis notice or compliancewith its provisions may be directed to the Board'sOffice, 7011 FederalBuilding andU.S. Courthouse,500 Gold Avenue, P.O. Box 2146, Albuquerque, NewMexico 87101, Telephone 505-843-2555.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at Roswell, New Mexico, on January 12 and 13, 1971.The complaint, issued October 16, subsequently amendedand based upon charges filed August 18 and September 2,1970, by AmalgamatedMeatCutters & Butcher Workmen ofNorth America, Local 391, AFL-CIO, herein the Union,allegesthat Respondent, Glover Packing Company has en-gaged in unfair labor practices within the meaning of Section8(a)(1), (2), (3), and (5) of the Act. Briefs have been submittedby the General Counsel and Respondent.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSGlover Packing Company is a New Mexico corporationmaintaining its principal office and place of business at Ros-well,New Mexico, where it operates a packing house, pro-cessesmeat and sells meat and meat byproducts valued inexcessof $500,000 per annum.Respondent also purchases,transports, and receives livestock and packaged meat valuedin excess of $50,000 per annum directly from States of theUnited States other than theStateof New Mexico. I find thatthe operations of Respondent affect commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters&Butcher Workmen of NorthAmerica,AFL-CIO, its Local 391,herein the Union, andImprovement Committee of Glover Packing Company arelabor organizations within the meaning of Section 2(5) of theact.'IIITHE UNFAIR LABOR PRACTICESA. Introduction; the IssuesThe General Counsel attacks certain conduct by Respond-ent which took place in the context of a representation caseand an earlier unfair labor practice hearing.An election wasconducted in Case 28-RC-1966 on November 7, 1969, in aunit of Respondent's production and maintenance em-ployees, including truckdrivers and shipping clerks, but ex-cluding office clerical employees,guards,watchmen, andsupervisors.A majority of the electorate voted in favor ofrepresentationby theInternational.Respondent filed timely objections on November 17, 1969,to conduct allegedly affecting the election and, on March 6,1970, the Regional Director for Region 28 issued a reportrecommending that said objections be overruled and that theInternational be duly certified. On March 30, 1970, Respond-ent filed timely exceptions to the Regional Director's report.The conduct attacked herein took place largely after the issu-ance of said report. On June 12, 1970, the Board issued itsdecision adopting the Regional Director's findings,conclu-IThe various names of the last labor organization and its genesis arediscussed below.sions, and recommendations and certified the International asbargaining representative of the employees in the above-described unit.Administrative notice is also taken of the decision inGloverPackingCompany,187 NLRB No.64, wherein the Board onDecember24, 1970,concluded that Respondent had engagedin unfair labor practices within the meaning of Section 8(a)(5)and (1) ofthe Actby refusing on and after June22, 1970, tobargain with the International for the same unit. Respondentin essence attacked in that proceeding,as well as here, thevalidity of the June 12, 1970,certification of theUnion. Atissue herein is the alleged creation of an independent labororganization,the discharge of employee J. W. Clements,threats to Clements upon his rehire, the granting of a wageincrease,and individual bargaining with female employees.B. Formationof theIndependentThe evidence herein is largely stipulated and there is littledispute. President Homer Glover of Respondent decided onor about May1, 1970,to form an employee committee. Ac-cording to Glover, Respondent had encountered problemswith the quality of its products and he desired to ascertain theviews of the rank-and-file employees in an effort to improvesame. As Glover put it, he had not achieved meaningfulcommunication with his foremen in this area.While the evi-dence is not in great detail,the record discloses the followingand,more particularly,that this committee became morethan a conduit of employee views on quality control of theproduct.On or about May 15, Glover directed Plant SuperintendentJ.D. Tays to instruct the respective foremen that the em-ployees of each department were to select representatives tomeet with management concerning this problem.This wasduly accomplished during working hours without loss of pay.The record discloses the following as to the actual selectionof the committee. Supervisor George Mendoza of the packingdepartment told the employees therein,according to the un-controverted testimony of employee Gail Pope which I credit,that there was to be an election to select members for acommittee to make the plant a "better place to work." By ashow of hands,Pope and two others were elected, in thepresence of Mendoza, as the representatives of the depart-ment.Similarly,Supervisor Frank Jiminez of the shipping de-partment told the employees therein on or about May 15,according to the uncontroverted testimony of Raul Estrada,which I credit,that one of them was to be elected to attenda meeting with President Glover.Ballots were distributed byan assistant foreman and counted.Estrada was elected andthe assistant foreman turned in the results of the election toJiminez.Supervisor Bobby Long of the pork room told em-ployee John Clements,according to the uncontroverted tes-timony of the latter which I credit, that President Glover wasforming a committee to hear "gripes" and that the depart-ment was to choose a representative. Clements was dulyelected,all this in the presence of Supervisor Long.'Likewise,Ernesto Armendariz of the fabricating room un-controvertedly testified,and I find,that Foreman Bob Cokertold the department on or about May 15 that PresidentGlover was appointing a committee and wanted them tochoose a representative.Armendariz was one of two candi-According to Glover, he instructed Tays to tell the foremen that theywere not to be present during the balloting. He later discovered that Tayshad not carried out theseinstructionsto the letter. There was never anexpressionto rank and file employees that Tays had exceeded his mandateand Respondent is accountable thereforwhile Long did not vote, he waspresent when the choice was made of Clements. GLOVER PACKING CO.549dates and was elected by a show of hands in the presence ofForeman Coker.Respondent has directed attention to the fact that the com-position of the unit exceeded or contained representatives formore departments than those included in the large unit dulycertified by the Board. Obviously, this would not be a signifi-cant factorin determiningwhether Respondentengaged inunlawful conduct in the creation of the Independent. Be thatas it may, Rachel Newman of the billing department uncon-trovertedly testified, and I find, that Head Bookkeeper RoyKnight informed the members of that department that theywere to select a representative. By voice vote, Newman waschosen in the presence of Foreman Dan Fondy. She was notadvised as to the purpose of the committee.Another noncertified unit employee was similarly selected.Ada Batho is one of eight clerks in the payroll departmentunder Knight. Knight announced to them that they were toselect a representative and Batho was selected with no man-agement representatives present. A consideration of whattook place at the first meeting of this committee with manage-ment on May 28, described below, sheds considerable light onits alleged status as a labor organization and the purpose ofits creation.According to Glover, he told the 12 to 15 employee repre-sentatives that they were there to discuss problems Respond-ent was encountering with its products, but they were free tospeak up and he would be "glad to listen to anything theywanted to bring up." As will appear, topics other than qualityof the product were raised and discussed.Glover announced at the outset that he did not wish todiscusswages.'Representatives Gail Pope and Ernesto Ar-mendariz testified in substantial agreement, and I find, thatGlover announced that he considered this to be an improve-ment committee to improve the plant and working conditionsand to improve relations between employees and himself. Thetwo clerical nonunit employees, Rachel Newman and AdaBatho, similarly testified on behalf of Respondent that Glovertold them they were to discuss their problems department bydepartment.Glover then turned to each representative and asked anexpression of views; there is little conflict in the testimony.Gail Pope of the packing department, as she testified, statedthat her department needed more or better mechanics to keeptheirmachinery in repair. Glover replied that Respondentwould get to this later. As with the instances discussed below,he did not state that the topic was beyond the purview of themeeting.' Pope brought up the case of a discharged femaleemployee. Glover asked if she was familiar with the facts andstated that he intended to speak with the woman becausethere apparently had been a misunderstanding.Jimmy Pope, the son of the former and also a delegate,pointed out that shipping department personnel were notreceiving sufficient hours but could get in their time by per-forming tasks in other departments. It was suggested that thiscould be done for others similarly affected. Glover respondedthat this was a good idea. Raul Estrada of the shipping de-partment testified, and I find, that Glover asked him how hisdepartment was performing. Estrada complained that their'John Clements, a delegate to the meeting whose discharge is discussedbelow, had told Glover earlier that day that Respondent would lose someof its top butchers if wages were not increased. Glover replied that Respond-ent was working on this and asked that Clements not bring up the topic atthe meeting that afternoon. Clements had been asked by members of hisdepartment to raise the topic of wages when a meeting was held.Except when Clements later raised the topic of wages.hours had been cut due to the use of new conveyors; GailPope corroborated Estrada herein.There was corroborative testimony by a number of wit-nesses as to the participation of committeeman John Cle-ments who was manifestly more outspoken than the others.Clements testified, and I find, that there was an employee inthe kitchen who told Clements that he was a qualified com-puter operator; that he allegedly had sought such work fromHead Bookkeeper Roy Knight; and that Knight merely kepttelling the man, unnamed herein, to return at a later date.Clements opined that Knight was giving the man "the runaround." This angered Glover who told Clements not todiscussmatters he was not familiar with. According toGlover, he said he would look into this. Clements' interestwas bottomed upon an alleged error in his check by theincumbent operator.There were other exchanges between the two. Clementsand Glover agree that this topic came up several times duringthe meeting although they differ as to which kept returningto it. I agree with Glover that Clements did so because of theformat where Glover was seeking expressions from the rankand file.On one occasion, Clements made reference to some peoplewho were receiving on-the-job training, pointing out that thiscreated additional work for the older employees who weredissatisfied with this arrangement. Glover responded that theolder employees would have to get along with this othergroup. Clements and Glover agree that at one point Clementsraised the topic of wages. Gail Pope agrees with Clements,and I find, that Glover, a man of spirit, stated that Clements"griped" too much. Clements responded that this was the factand it usually was about wages. Glover in turn said that evena $4 wage rate would not satisfy Clements, adding that themeeting was not about raises. According to Glover, Clementskept coming back to the topic of a new man for the computer,and, in this context, again made an oblique reference towages; Glover was unwilling to discuss wages on this occa-sion because of the pending representation case.At one point, apparently earlier in the meeting, Gloversuggested that the group have a name, and proposed, accord-ing to Pope, "best efforts committee." According to Armen-dariz Glover suggested that they be called the "ImprovementCommittee." As Newman testified, Glover suggested thatthey choose a name, none was forthcoming and Glover sug-gested "Better Efforts Committee." Batho recalled thatGlover suggested the choice of "Best Efforts Committee" forthe near term.' Glover adjourned the meeting and it wasapparent that he was angry; as will appear below, he dis-charged Clements about 1 hour later.In sum, Respondent created this committee and directedthe selection of its members. At its initial meeting, he en-dowed it with a name. Granted, Respondent may have hadmotives relating to improvement of its product, but it is mani-fest that the committee was brought into existence, met withRespondent during working hours and existed, in part atleast, to deal with Respondent concerning hours of employ-ment, working conditions and general grievances. This isdemonstrated by the fact that Respondent listened withoutobjection to a number of grievances and complaints in thisprecise area on May 28.The creation of the committee at a time when Respondent'sobjections to the recommendation of the Regional Directorfor certification of the Union were pending before the Boardwarrants the conclusion that this was done in an effort todisplace the Union as the collective-bargaining representative'All these described in the complaint as "Improvement Committee ofGlover Packing Company." 550DECISIONS OF NATIONAL-LABOR RELATIONS BOARDof the employees. I find that by the foregoing Respondent hasdominated and interfered with the formation and administra-tion of a labor organization within the meaning of Section8(a)(2) and(1) of the Act. See'N..L.R.B. v. Cabot CarbonCompany,,360,,U S. 203:.American President Lines v.NL.R.B.,340 F.2d 490 (C.A.9);N.L.R.B. v. Chardon Tele-phone Co.,323 F.2d 563 (C.A. 6);Tuscarora Plastics Co.,167NLRB 1059; andIllinoisMarble Co.,167`NLRB 1011. Ifurther find, as urged by the General Counsel,ithat the crea-tion of the Independent and subsequent bargaining with itinthe context of seeking a second election and rejection of. theUnion, was violative of Section 8(a)(5) and (1) of the Act.C. The Discharge and Rehire of John Clements'About 1 hour after the meeting on the afternoon of May28, according to Clements, he was summoned to the frontoffice.Present was an impressive array of management, in-cludingGlover,Plant Superintendent Tays, Secretary-TreasurerWilliamWingfield and about four other super-visors.Glover told Clements, according to the latter and I so find,that he had checked on.the boy in the kitchen and had ascer-tained that he was not qualified on computers. He remindedClements that he had asked him that morning not to bringup the topic of wages at the afternoon meeting and thatClements had disobeyed him. Using rather explicit profanity,Glover called Clements a "trouble-maker" who had wanteda union and suggested he go to the Union for pay raises.Clements protested the use of the profanity and Glover re-sponded that he would talk to him as he chose. Glover thenstated that Clements was, discharged and directed Tays,tofetch his check. Tays did so and I find that Clements wasdischarged on the spot.Glover in essence admitted the incident, although he dis-puted some of the profanity. His admitted reason was thatClements had brought up the topic of wages, at the May 28meeting, contrary to Glover's express wish, and had needledhim at the meeting on the proposed assignment of the kitchenman to' the computer.On the morning,of June 8, in response to a wire, fromRespondent, Clements returned to work. Shortly thereafter,he was summoned to the office of Glover. They exchangedgreetings and Glover then stated, according to Clements, thathe was to go back to work. He was to do his job and not talkto anyone and they wouldthus get alongwell "Otherwise, wewill part company immediately."_ Glover admitted tellingClements upon his return to keep his mouth shut and not tocause any trouble, else they would part ways again. He addedthat he had in mind Clements' talking during working hours.However, Clements' talking, on this recrod, took place in thecontext of protected concerted activity at the May 28 meetingwhere he stated his views in response to management's re-quest and there is no evidence that the cause of his dischargewas anything other than his participation in that meeting. Iso find. Furthermore, his conduct does not remotely amountbAlthough Respondent in its answer did not dispute that Clements wasa rank-and-file employee, it attempted to show that he was a supervisor orassistant foreman The record shows only that he filled in for Foreman Longof his department when the latter was on vacation or ill, earning $2.25 anhour or $90 for a 40-hour week as contrasted with Long's salary of $190 aweek Clements punches a timeclock unlike Long, and there is no evidencethat he ever recommended the hinng or firing of employees or has responsi-bly directed them. At best, he most sporadically assumed the duties of aforeman The evidence preponderates that he was not a supervisor withinthe meaning of the Act SeeN.L.R.B. vMagnesium Casting Company, 427F 2d 114 (C.A. 1) affd February 23, 1971.to gross misconduct or offensive insubordination so as towarrant this major discipline.To sum up, I find on a clear preponderance of the evidencethat Respondent discharged Clements on May 28, 1970, be-cause of his engaging in protected concerted activities,namely, discussing working conditions with his employer,thereby engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act. In addition, I find that althoughRespondent adequately,t6lled4its backpay liability,,on June 8,Glover's statement to Clements upon his rehire was clearlya mandate not to present grievances or protest concerningworking conditions upon penalty of discharge. This, too, Ifind was violative -of his Section 7 rights and was thereforeviolative of Section 8(a)(1) of the Act.'D. The Wage Raise8The General Counsel has contended that Respondentgranted a general wage increase in June 1970 and that thiswas violative of Section 8(a)(5) and (1) of the Act. The recorddiscloses that Respondent has no set policy concerning thegranting of wage increases.There isno plan or system as tothe granting of regular periodic wage increases except for thegranting of a raise to employees who have served a 90-dayprobationary period. In March 1963 Respondent granted ageneral wage increase; some 3%years later, it granted anotherin September 1967. The increase under consideration hereinwas granted on June 1, 1970, 4 days after the May 28 meetingdescribed above and was applied also the nonunit exclusions.Although the evidence is not the fullest, the General Counseldirects attention to the following:(1) There is evidence that the 1963 and 1967 increases weredisclosed to the employees initially when their paychecksreflected them. The 1970 increase was announced to the em-ployees on that date by various supervisors.(2) Secretary-Treasurer Wingfield of Respondent testifiedthat although Respondent's fiscal year ends at the end ofApril, this is not a factor in the granting of increases. Aroundthemiddle of April, management commenced discussionsconcerning the possibilities of an increase; ultimately, a deci-sion was reached late in May to grant the increase on June1.(3) This ties in with the formation'of the Independent inMay and the initial' meeting on May 28 between Respondentand the Independent.(4) The raise was granted after the Regional Director, onMarch 6, 1970, recommended the International be certified,and Respondent's exceptions to that recommendation seek-ing another election were pending before the Board as of June1.(5) On the face of Glover's testimony that he was unwillingto discuss wages at the May 28 meeting because of the pend-ency of the election campaign, Respondent then proceeded todo much more and unilaterally granted the increases on June'While it could be argued that the discharge was also violative of Section8(a)(3) of the Act, I deem this a redundant finding productive of an identicalremedy and do not pass thereon Also, I see no basis for the GeneralCounsel's further contention that Clements' discharge was also violative ofSection 8(a)(5) of the Act8Respondent has admitted and I find that all hourly paid production andmaintenance personnel including truckdrivers and shipping clerks, but ex-cluding office clerical employees, guards, watchmen and supervisors consti-tute a unit appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act While Respondent has challenged thevalidity of the November 1969 election, I deem the Board's decision in Case187 NLRB 164, described above, to beres adjudicataand dispositive of theissue I find that at all times material herein the Union has been and nowis the representative of the employees in the above-described appropriateunit within the meaning of Section 9(a) of the Act GLOVER PACKING CO.5511.Aversion to discussion of the topic on May 28, followed bythe granting of the increases on June 1, simply do not recon-cilewith each other.(6) Further evidence and motivation is shown in Glover'stalk with Clements when he was discharged on May 28. Thiswas the occasion when he told Clements as an ostensibleunion advocate to go to the Union for "those raises." As theGeneral Counsel points out, Respondent thereby connectedthe raise-to _the Union. The inference is warranted that the1970,raise was. conneeted,to ythe creation of the Independentas a substitute for the Uiiion. Significantly, Respondent ig-nored the Union and did not advise it of the raise.I am persuaded on this record that the extensive 1970 raise,unexplained by any company policy on periodicincreases,reflects an intent to avoid collective bargaining and to subvertthe second election Respondent was seeking. I find that bygranting the June 1, 1970, increases Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act. SeeMontgomery Ward and Co.,187NLRB No. 126.9E. Alleged IndividualBargainingWith Female EmployeesRespondent's male and female employees generally workovertime. The 1969sessionof the legislature of the State ofNew Mexico in House Bill 216 directed that female em-ployees with certain exceptions not material herein not workmore than 8 hours or 40 hours a week unless they had signedan agreement with their respective employers to do so. Thisalso provides that time and one-half would be paid for allhours over 40 in 1 week.Respondent discovered that it had been derelict in obtain-ing signatures from the affected female employees. Secretary-TreasurerWingfield testified that upon advice of companycounsel he attempted to procure them and in most casessucceeded in doing so. The General Counsel argues that bycontacting these employees individually on August 31, 1970,and thereafter, subsequent to the certification of the Union,Respondent has bypassed the Union and has bargained in-dividually with the electorate.10I fail to see the logic of this position. New Mexico passeda statute imposing certain obligations upon employers. Re-spondent attempted to comply with this legislation with somesuccess. I analogize this to a case where an employer increasesminimum wages in order to comply with the provisions of theFair Labor Standards Act. I do not believe that an employeris derelict in his bargaining obligations to a labor organizationwhen he complies with other statutory requirements. I shalltherefore recommend the dismissal of this obligation.IV. THE REMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectuatethe policies of the Act.Ithas been found that Glover Packing Company dis-charged John Clements on May 8, 1970, because of his pro-tected concerted activities. I shall therefore recommend thatRespondent make him whole for any loss of earnings sufferedas a result of his discharge, by payment of a sum of moneyequal to that he normally would have earned from said dateto the date of his reinstatement, less netearningsduring suchperiod, with backpay and interest thereon computed in themanner prescribed by the Board inF W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.I shall further recommend that Respondent, Glover Pack-ing Company withdraw-and withhold all" recognition=from-and completely disestablish Improvement Committee ofGlover Packing Company, or any successor thereto, as therepresentative of any of its employees for the purpose ofdealing in grievances, labor disputes, wages, rates of pay,hours of employment or conditions of work, provided thatnothing herein is intended to require Respondent to vary orabandon any wageraisesit has granted.CONCLUSIONS OF LAW1.Glover Packing Company is an employer within themeaning of Section2(2) of the Act.2.Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, its Local 391, and ImprovementCommittee of Glover Packing Company are labor organiza-tions within the meaning of Section 2(5) of the Act.3.By discharging John Clements on May 28, 1970, GloverPacking Company has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By dominating and interfering with the formation andadministration of Improvement Committee of Glover Pack-ing Company, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(2) of the Act.5.By granting its employees economic benefits at a timewhen a labor organization was seeking to represent them,Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.All hourly paid production and maintenance employeesat its Roswell plant, including truckdrivers and shippingclerks, but excluding office clericals, guards, and supervisorsconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.7. The Union has been at all times material herein and nowis the exclusive representative of the employees in the afore-said appropriate unit within the meaning of Section 9(a) ofthe Act.8.By creating and dominating a labor organization in aneffort to displace another labor organization duly selected byits employees, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.10.Respondent has not bargained unilaterally with em-ployees within the meaning of Section 8(a)(5) and (1) of theAct.Upon the basis of the foregoing findings of fact, conclusionsof law and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:"'Nothing herein or in the recommended Order below is intended torequire Respondent to alter or rescind these wage increases.'°Eva Vasquez testified that Wingfield stated that they could be replacedif they did not agree to work more than 40 hours, but she also testified hesaid that if they signed he would not get into trouble with the Labor Boardor something "to keep us out of trouble." The testimony of Wingfield, asindicated, has been credited.11In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERRespondent,Glover Packing Company,Roswell,NewMexico, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Dominating or interfering with the formation and ad-ministration of Improvement Committee of Glover PackingCompany, or any other labor organization of its employees,or contributing financial or other support thereto.(b) Dominating or interfering with the formation and ad-ministration of a labor organization in order to avoid bargain-ing with a labor organization duly designated by its em-ployees.(c)Discharging or otherwise discriminating against em-ployees because they have presented grievances or engaged inprotected concerted activities under Section 7 of the Act.(d)Granting its employees economic benefits at a timewhen a labor organization is seeking to represent them.(e) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Make whole John Clements for any loss of pay orbenefits he may have suffered as a result of his discharge inthe manner set forth above in the preceding section entitled"The Remedy."(b)Withdraw and withhold recognition from and com-pletely disestablish Improvement Committee of Glover Pack-ing Company,or any successor thereto, as the representativeof any of its employees for the purpose of dealing with respectto grievances,labor disputes,wages, rates of pay, hours ofemployment,or conditions of work."(c) Preserve and make available to the National LaborRelations Board and its agents,upon request, for examinationand copying,allpayroll records,social security paymentrecords, timecards,personnel records and reports, and allother records necessary to determine the amount of backpaydue under the terms of this recommended Order.(d) Post at its plant at Roswell,New Mexico,copies of theattached notice marked"Appendix."" Copies of the notice,on forms provided by the Regional Director for Region 28,after being duly signed by Respondent,shall be posted by itimmediately upon receipt thereof,and be maintained by it fora period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notice is not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 28, in writing,within 20 days from the date of receipt of this Decision, whatsteps it has taken to comply herewith."IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the not specifically found.1zThis is not intended in any manner to restrict Respondent from confer-ring with employees concerning quality control." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."'" In the event this recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified to read:"Notifythe Regional Director for Region 28, in writing,within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith "